OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS

                                     AUSTIN




Honorable 0. P. Lookhart, Chairman
Board of Ineuraace Oommi8aionere
Austin, Texas
mar   Sir:




Statuter, 1925.




      ahall be held
      eleoted, the


                                     of the oapital
                                       to not 1088 than
                                     a8 been fully paid
                                    e offioerr, either
                               the 01~8 in whioh 8ueh
                               by thlr ohapter to ints8t
                              8hall 188ue to ruoh oom-
                         of authority to treiuaot 8uoh
                         suranoe bu8lne88 W&thin thir
                         era may apply for and a8 may
                        tr oharter; whloh oertiiloate
      8hall expire on the lut day of February next
      after the date o? it8 188uanoe. Before 8uoh oer-
      tlfioate 18 188ued, not le88 than two otfioerr
      of 8uch oompany 8hall exeoute end l’ile with the
      Coml.8sioner a sworn 8ohedule of all the a88et8
      of the company exhibited to him upon 8uoh examl-
      nation, ehowing the v8lue thereof, together with
Eonorable 0. P. &&hart,      page 2


     a sworn statement that the oam    are bona fide,
     l&q unCondItiona1 and unenoumbered property of
     the oompany and are worth the rmountr stated
     in Such schedule. I?0original or first oerti-
     float8 of authority shell be granted,   except In
     oonformity herewith regardless of the date       of
     filing of the artlcies of Inoorporatlon with
     the CommIssloner."
          Your attention is dlreoted        to the fact that, by ex-
pl'e88@tat&tory declaration, the cOSSSi88iOll9r8        mu8t find, a8 a
aondItIon preoedent to the 188uum         of a certlrioate of author-
ity to do bWine88, that all Of the capital         Stock Of the COOL-
ya$ h88 been fully paid UP and 18 in the owtody of the offi-
    , "either illaaSh OC 8eWN'itieS Of the OlaSS In which SUOh
aoofezf       lutmsed    by this     diapter    to invert   or  loan
            l




          APtIcle 4725 lirtr the 'ssouritles' In whIoh a life
          So8@Sny
inrul'SU10S         orgaalsed    und6r %hS 3.8WS Of this State m4y
imeat  or upon  which   it   may loan It8 funds.
               ArtICle 4726 prOVidea that 8UOh ln8uranae OolQNZlIeS
may seoure, hold and oonve~ real property a         for certain pur-
po8eiEiXun~~erta~            olceunrtauoer.
          Of oourse, real estate aoqulred by the oarpany under
the oIroum8tanCes and f&r the pu~pomr      provided by Artlole
4726, Ir property whloh the aompany Is authorised to ovn, just
88 it may own personal property, Swh     a8 furniture end fir-
turer and office equipment and 8up~lIe8, neaersary to the
tronraction of Its bwtiesr.   &It    8e~Witi~S”    18 a tel7S Of
more reStrioted meaning thm 'property," and Artlole 4720 ex-
presrlg provider that the asrtifloate of authority lh*ll be
ISSUed only if it 18 four&that the OapItal O{ the 00
Is on hand In the form of oarh or 'sOCILCitIe8 iii Wh.i%?t       18
authorized to inveSt or lo&n it8 fund8.
          qYeouritlesn are evidenOe8 of obl.igationfor the
payment of mgney. See Words and Phrases,  Pem. ltd., Vol. 38,
 Seourlties.   In no proper sen8e oan Peal property, encumber-
ed or unencumbered, owned by the oorporatlon be OlaaSed  as a
"SeOUPity* under Article 4720.
-arable   0. P. Lo&hart, pIge 3


          It ?ollOvl frOE4vhat hU b0W Said that r0 8($riWvith
$he oonalwi~n expressed by &8iStmt    httorney ikner8lVernon
Q0a 3.nthaiopInIon 0s this Department to vhIah you refer, drted
Moedoer 16, 1937.
                                       Your8   very   truly




RwFrdb